Citation Nr: 9904592	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  97-29 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to basic eligibility for dependent's 
educational assistance benefits under Chapter 35, Title 38, 
United States Code.

                        
REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1943 to December 
1946 and from April 1954 to June 1954.  The veteran died on 
December [redacted], 1996.  The appellant is the surviving 
spouse of the veteran.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the issues on appeal.


FINDINGS OF FACT

1.  The veteran died on December [redacted], 1996.  The 
death certificate lists the cause of death as respiratory 
failure, due to or as a consequence of presumed small bowel 
infarction.  The death certificate also listed seizure 
disorder as another significant condition contributing to 
death but not resulting in the underlying cause.

2.  There is no competent evidence which shows that a 
service-connected disability was a principal or contributory 
cause of the veteran's death, or that the veteran's 
respiratory failure, presumed small bowel infarction, or 
seizure disorder was in any way related to the veteran's 
service, or to any disease or injury incurred in or 
aggravated by service.


CONCLUSIONS OF LAW

1.  The appellant's claim of entitlement to service 
connection for the cause of the veteran's death is not well 
grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309,3.312 (1998).

2.  The appellant's claim of entitlement to basic eligibility 
for dependent's educational assistance benefits under Chapter 
35, Title 38, United States Code, lacks legal merit and 
entitlement under the law.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.807 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for the Cause of the 
Veteran's Death.

The appellant contends that a service-connected disability 
was either a principal or contributory cause of the veteran's 
death.  After a review of the record, the Board finds that 
the appellant has not met the initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that her claim of entitlement to service 
connection for the cause of the veteran's death is well 
grounded.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded." 38 U.S.C.A. § 5107(a) (West 1991).  In order 
to establish a "well grounded" claim, the appellant needs 
to provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App.  609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

Service connection may be established for the cause of the 
veteran's death where it is shown that a service-connected 
disability, or a disability for which service connection 
should have been established at the time of the veteran's 
death, was either a principal or a contributory cause of 
death.  38 C.F.R. § 3.312 (1998).  Service connection may be 
established for a current disability resulting from disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 1991).

The veteran died on December [redacted], 1996.  The death certificate 
lists the cause of death as respiratory failure, due to or as 
a consequence of presumed small bowel infarction.  The death 
certificate also listed seizure disorder as another 
significant condition contributing to death but not resulting 
in the underlying cause.  The appellant, the surviving spouse 
of the veteran, contends that the veteran's respiratory 
failure, presumed small bowel infarction, and seizure 
disorder were incurred in or aggravated by service, or were 
proximately due to or the result of his service-connected 
residuals of frozen feet.  At the time of his death, the 
veteran had established service connection for residuals of 
frozen feet, evaluated as 30 percent disabling.

In this case, the determinative issues presented by the claim 
are whether the veteran's respiratory failure, presumed small 
bowel infarction, or seizure disorder was etiologically 
related to a disease or injury incurred in or aggravated by 
service, and whether a disease or injury incurred in or 
aggravated by service was a principal or contributory cause 
of the veteran's death.  Where a claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet.App. 91, 92-93 (1993).  The Board concludes that 
medical evidence is needed to lend plausible support for the 
issues presented by this case because they involve questions 
of medical fact requiring medical knowledge or training for 
their resolution.  Caluza v. Brown, 7 Vet.App. 498, 506 
(1995); see also Layno v. Brown, 6 Vet.App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

A review of the veteran's service medical records fails to 
reveal any complaints, treatment, or diagnosis of any 
respiratory failure, presumed small bowel infarction, or 
seizure disorder while in service.  The death certificate 
lists the interval between the onset of the presumed small 
bowel infarction and death as "hours," and the interval 
between the onset of the respiratory failure and death as 
"minutes."  There is no competent medical opinion or 
evidence of record which shows that the veteran's respiratory 
failure, presumed small bowel infarction, or seizure disorder 
was incurred in or aggravated by service, or was 
etiologically related to any disease or injury incurred in or 
aggravated by service.

The appellant has stated that she believes that the veteran's 
respiratory failure, presumed small bowel infarction, and 
seizure disorder were the result of his service and a period 
spent as a prisoner of war.  However, a claimant would not 
meet the burden imposed by § 5107(a) merely by presenting lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under § 5107(a); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  Tirpak, 
2 Vet.App. 609, 611 (1992).  The Board finds that no 
competent medical evidence has been submitted demonstrating 
that the veteran's cause of death, respiratory failure due to 
or as a consequence of presumed small bowel infarction, or 
seizure disorder, was incurred in or aggravated by service, 
or was proximately due to or the result of any disease or 
injury incurred in or aggravated by service.

The Board finds that competent evidence has not been 
presented which shows that a service-connected disability was 
either a principal or a contributory cause of the veteran's 
death.  The evidence shows that the veteran died from 
respiratory failure due to or as a consequence of a presumed 
small bowel infarction. The death certificate lists the 
interval between the onset of the presumed small bowel 
infarction and death as "hours," and the interval between 
the onset of the respiratory failure and death as 
"minutes."  The veteran's death occurred approximately 42 
years following his separation from service, and there is no 
competent evidence of record showing either of those two 
causes of death, or the contributory cause of seizure 
disorder was in any way related to the veteran's service.  
The Board specifically notes that there is no medical opinion 
of record which relates the veteran's death to any disease or 
injury incurred in or aggravated by service.

Therefore, the appellant has not presented a plausible claim 
for service connection for the cause of the veteran's death.  
The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim for service connection for 
the cause of the veteran's death.  Since the appellant has 
not met her burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded, it must be denied.

Where an appellant has not met the burden of presenting 
evidence of a well grounded claim, VA has no duty to assist 
her any further in developing facts pertinent to her. 
38 U.S.C.A. § 5107(a)(West 1991); 38 C.F.R. § 3.159 (1998).  
However, where a claim is not well grounded, it is 
incomplete, and depending on the particular facts of the 
case, VA may be obligated under 38 U.S.C.A. §  5103(a) to 
advise the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69, 77 (1995).  
In this case, however, VA has complied with this obligation 
in its July 1997 statement of the case and in the discussion 
above.

Although the RO did not specifically state that it denied the 
appellant's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
appellant.  See Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (where a Board decision disallows a claim on the merits 
and the Court finds the claim to be not well grounded, the 
appropriate remedy is to affirm the Board's decision on the 
basis of nonprejudicial error).  The Board, therefore, 
concludes that denying the appeal of the appellant's claim 
because the claim is not well grounded is not prejudicial to 
the appellant.  See Bernard v. Brown, 4 Vet.App. 384 (1993).

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the appellant has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that her claim of 
entitlement to service connection for the cause of the 
veteran's death is well grounded.


II.  Entitlement to Basic Eligibility for Dependent's 
Educational Assistance Benefits under Chapter 35, Title 38, 
United States Code.

The appellant contends that she is entitled to basic 
eligibility for dependents' educational assistance benefits 
under Chapter 35, Title 38, United States Code.  After a 
review of the record, the Board finds that the appellant's 
claim lacks legal merit and entitlement under the law.  
Therefore the claim must be denied and the appeal terminated.

For the purposes of dependents' educational assistance under 
38 U.S.C., Chapter 35, the child, spouse or surviving spouse 
of a veteran will have basic eligibility:  (a) if the 
veteran:  (1) was discharged from service under conditions 
other than dishonorable, or died in service, and (2) had a 
permanent total service-connected disability, or (3) had a 
permanent total service-connected disability in existence at 
the date of his death, or (4) died as a result of a service-
connected disability, or (5) is on active duty as a member of 
the Armed Forces and now is, and, for a period of more than 
90 days, has been listed by the Secretary concerned as 
missing in action, captured in line of duty by a hostile 
force, or forcibly detained or interned in line of duty by a 
foreign Government or power; and (b) the service-connected 
disability or death was the result of active service.  
38 C.F.R. § 3.807 (1998).

The Board notes that the veteran had established service 
connection for residuals of frozen feet, evaluated as 30 
percent disabling at the time of his death.  In addition, the 
evidence does not show that the veteran died in service, had 
a permanent and total service-connected disability at the 
time of his death, or died as a result of a service-connected 
disability.  Furthermore, section one of this decision has 
denied service connection for the cause of the veteran's 
death.  Therefore, the veteran does not meet the basic 
eligibility criteria found in § 3.807.

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet.App. 
426, 430 (1994).  Cf. FED R. CIV. P. 12(b)(6) (failure to 
state a claim upon which relief can be granted).

In this case, the law and not the evidence is dispositive.  
Therefore the appellant's claim of to basic eligibility for 
dependents' educational assistance benefits under Chapter 35, 
Title 38, United States Code, is denied and the appeal 
terminated.

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the appellant's claim of 
entitlement to basic eligibility for dependents' educational 
assistance benefits under Chapter 35, Title 38, United States 
Code, lacks legal merit and entitlement under the law and 
must be denied and the appeal terminated.


ORDER

Because it is not well grounded, the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death is denied.  The appellant's claim of 
entitlement to basic eligibility for dependents' educational 
assistance benefits under Chapter 35, Title 38, United States 
Code, is denied, and the appeal is terminated.  This appeal 
is denied in its entirety.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

